19-70114-tmd Doc#45 Filed 06/23/20 Entered 06/23/20 15:34:19 Main Document Pg 1 of 7




  Dated: June 23, 2020.

                                                              __________________________________
                                                                        TONY M. DAVIS
                                                              UNITED STATES BANKRUPTCY JUDGE
  __________________________________________________________________




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                     MIDLAND DIVISION

  IN RE:                                           §   CASE NO. 19-70114-TMD
  KEVIN R. IDELL                                   §
  KOSTADEA BALDOUNIS                               §   CHAPTER 7
         Debtors.                                  §

                                         MEMORANDUM OPINION
  I.     INTRODUCTION

         Can a creditor exercise a right of setoff when the debtors’ only default is the mere act of

  filing for bankruptcy?

  II.    FACTS

             Kevin R. Idell and Kostadea Baldounis (“Debtors”) borrowed a $9,430 loan from

  Complex Community Federal Credit Union (“Credit Union”). As security, the Debtors gave the

  Credit Union a lien on a 2011 Harley Davidson.1 The Debtors also gave the Credit Union the

  right, upon default, to set off the funds in the Debtors’ accounts at the Credit Union against what



         1
             Mot. Relief Stay, ECF No. 6 at 10.

                                                   1
19-70114-tmd Doc#45 Filed 06/23/20 Entered 06/23/20 15:34:19 Main Document Pg 2 of 7




  the Debtors owed on the loan.2 And the Debtors stipulated that either insolvency or a bankruptcy

  filing would constitute default.3

           Seven months later, the Debtors borrowed an additional $40,445 from the Credit Union,

  this time secured by a Dodge Ram 2500.4 As before, the Debtors agreed to give the Credit Union

  a right to setoff and that either insolvency or a bankruptcy filing were default-triggering events.5

           The Debtors filed bankruptcy four months after taking out the second loan.6 In response,

  the Credit Union placed an administrative freeze on the Debtors’ deposit accounts.7 Six days

  after the filing, the Credit Union sought relief from the automatic stay to set off the funds in the

  Debtors’ accounts against the two loans.8

           When they filed for bankruptcy, the Debtors had $5,106 on deposit in two accounts with

  the Credit Union.9 The Debtors owe $45,198 on the loans.10 The Court conducted a hearing on

  the Credit Union’s motion. At the hearing, the Credit Union admitted the Debtors were current

  on their payments but argued that Debtors defaulted on their loans because they were insolvent.11

           Two months later the Debtors and the Credit Union filed reaffirmation agreements12 in

  which both parties agreed the 2011 Harley was worth $6,00013 and the 2014 Dodge Ram was




           2
             Mot. Relief Stay, ECF No. 6 at 12.
           3
             Id. These contracts specify:
                   “We can enforce a statutory lien against . . . interest and deposits, in all individual and joint accounts
                   You have with Us to satisfy any financial obligation . . . . The statutory lien and/or Your pledge will
                   allow Us to apply the funds in Your account(s) to what You owe when You are in default.” Under
                   the contracts, default includes the act of filing for bankruptcy or becoming insolvent.
           4
             Id. at 16.
           5
             Id.
           6
             Voluntary Pet., ECF No. 1.
           7
             Although the Debtors argued otherwise, this administrative freeze did not violate the automatic stay. See,
  Citizens Bank of Maryland v. Strumpf, 116 S.Ct. 286 (1995).
           8
             Mot. Relief Stay, ECF No. 6.
           9
             Id. at 2.
           10
              Id.
           11
              Hr’g on Mot. Relief Stay (Aug. 27, 2019).
           12
              Reaffirmation Agreements, ECF Nos. 33, 34.
           13
              Reaffirmation Agreement, ECF No. 33, at 1.

                                                               2
19-70114-tmd Doc#45 Filed 06/23/20 Entered 06/23/20 15:34:19 Main Document Pg 3 of 7




  worth $26,000.14 Because the Debtors still owe $6,518 on the 2011 Harley and $38,679 on the

  2014 Dodge Ram, the Credit Union is under-secured on both pieces of collateral. As part of the

  reaffirmation agreements, the Debtors also agreed that the Credit Union could set off the

  amounts in the Debtors’ accounts against the debt if the lift stay motion is granted.15

          Although the Debtors were underwater on both vehicles, their attorney signed these

  reaffirmation agreements. This act, together with the fact that a credit union held the debts, made

  the reaffirmations automatically effective without the need of court review.16 As a result, the

  discharge was entered, and the motion for relief from stay became moot.17 That said, the Court

  will consider the Credit Union to have amended its motion to seek relief from the post-discharge

  injunction.

  III.    ANALYSIS

          A right to setoff “allows entities that owe each other money to apply their mutual debts

  against each other, thereby avoiding ‘the absurdity of making A pay B when B owes A.’”18 Here,

  the Credit Union seeks relief to take the Debtors’ two deposit accounts, totaling $5,106, and to

  keep this money for its own account by setting it off against, and reducing, the Debtors’

  outstanding debt from $45,198 to $40,092.

          Ordinarily, a creditor wishing to exercise a right to setoff must do three things: First,

  prove that right to setoff exists under state law; second, show section 553 preserves this state

  created right; and third, request and provide the necessary cause for a court to lift the automatic




          14
             Reaffirmation Agreement, ECF No. 34, at 1.
          15
             Reaffirmation Agreements, ECF Nos. 33, 34.
          16
             See §524(m)(2).
          17
             See §362(c)(2)(C).
          18
             Citizens Bank of Maryland v. Strumpf, 116 S.Ct. 286, 289 (1995)(citing Studley v. Boylston Nat. Bank,
  229 U.S. 523, 528 (1913)).

                                                          3
19-70114-tmd Doc#45 Filed 06/23/20 Entered 06/23/20 15:34:19 Main Document Pg 4 of 7




  stay so the creditor can exercise their established right to setoff.19 Here, however, because the

  parties have entered into a reaffirmation agreement and a discharge has been granted, the Credit

  Union need only establish its right to setoff under state law.

           A. The discharge injunction.

           Pre-discharge, the automatic stay under section 362 bars any right to setoff without

  sufficient cause and court approval. Post-discharge, the discharge injunction replaces the

  automatic stay. Here, the discharge under section 524(a)(2) states “a discharge in a case under

  this title—operates as an injunction against . . . an act, to collect, recover or offset any such debt

  as a personal liability of the debtor, whether or not discharge of such debt is waived.”20

           B. The Reaffirmation Agreements remove the discharge injunction.

           Although the Debtors received their discharge, the discharge injunction does not apply

  here because the debts were reaffirmed.21 Section 524(c) allows debtors to reaffirm debts pre-

  discharge and assume personal liability post-discharge for those debts. Here, all requirements

  under section 524(c) are satisfied and the agreements became automatically effective under

  section 524(m). Thus, the discharge injunction does not apply because the Debtors have



           19
                The Bankruptcy Code does not create the right to set off debts. Rather, it imposes limits on setoff rights
  that exist under state law. According to the Fifth Circuit, section 553 limits setoff rights by imposing three
  requirements: “1. A debt exists from the creditor to the debtor and that debt arose prior to the commencement of the
  bankruptcy case. 2. The creditor has a claim against the debtor which arose prior to the commencement of the
  bankruptcy case. 3. The debt and the claim are mutual obligations.” Braniff Airways, Inc. v. Exxon, Co., 814 F.2d
  1030, 1035 (5th Cir. 1987). Additionally, section 362(a)(7) of the automatic stay prohibits creditors from
  automatically exercising an otherwise valid right to set off debts against estate property.
            Here, before discharge, there was no right to setoff because the right existed post-petition. The Credit
  Union’s right to setoff arises from a default triggered solely by the bankruptcy filing—not by insolvency and not by
  a pre-petition monetary default. By the contracts’ own terms, that default cannot exist before the bankruptcy filing
  because it was only triggered when the Debtors’ filed for bankruptcy. See In re Flannery, 556 B.R. 319, 325 (Bankr.
  E.D. Michigan 2016) (addressing the same issue and finding that without a pre-bankruptcy default, a creditor may
  not exercise a right to setoff). See also Citizens Bank of Maryland v. Strumpf, 516 U.S. 16, 289 (1995) (emphasizing
  that a creditor’s right to setoff must exist pre-petition). The Debtors were current on their loan payments before
  filing for bankruptcy. Because there is no pre-petition default, the Bankruptcy Code’s requirements under section
  553 are not satisfied, so there was no pre-discharge right to setoff.
            20
               §524(a)(2).
            21
               See Reaffirmation Agreements, ECF Nos. 33, 34.

                                                             4
19-70114-tmd Doc#45 Filed 06/23/20 Entered 06/23/20 15:34:19 Main Document Pg 5 of 7




  contractually agreed to be personally liable for the full amount of the 2014 Dodge Ram and 2011

  Harley debts and because the reaffirmation agreements reflecting that undertaking have become

  effective.

        C. There is no right to setoff under Texas law because the debt is unmatured and
  the Debtors are not insolvent.

         Because the reaffirmation agreements reinforce the Debtors’ personal liability post-

  discharge, these contracts govern the Credit Union’s potential right to setoff debts. Contract law

  is a matter of state law so we look to Texas for guidance.

         1. Does Texas state law apply? If so, does Texas provide for a right to set off debts?

         The right to setoff exists under Texas’ state law. “[T]he nature, existence and

  enforceability of claims sought to be set off are determined by applying the law of the state

  where the operative facts occurred.”22 Here, all facts occurred in Texas so Texas state law

  applies. The Texas Financial Code specifically grants credit unions “a right to setoff against the

  member’s . . . deposits.”23 And so, under Texas law the Credit Union possesses a right to setoff.

  Even so, this right applies only to certain debts.

         2.    Are there limitations under Texas’ right to set off debts?

         Under Texas law, a creditor’s right to setoff generally only applies to matured debt.24 The

  difference between matured and unmatured debt is one of timing: “[a] claim is ‘unmatured’ if the

  time for performance of the underlying obligation has not yet arrived, and thus, the obligation is

  not yet due and owing.”25 Here, the Debtors’ loan contracts for the 2011 Harley and the 2014

  Ram involve a series of installment payments. The Debtors were current on their payments at the



         22
            In re Williams, 61 B.R. 567, 571 (Bankr. N.D. Tex. 1986).
         23
            Tex. Fin. Code Ann. §125.404.
         24
            Elizarraras v. Bank of El Paso, 631 F.2d 366, 371 (5th Cir. 1980).
         25
            5 Collier on Bankruptcy P 553.03 Unmatured Status of Claims; Eligibility for Setoff.

                                                         5
19-70114-tmd Doc#45 Filed 06/23/20 Entered 06/23/20 15:34:19 Main Document Pg 6 of 7




  time of their bankruptcy filing. Because the remaining payments were future payments, the debt

  for which the Credit Union is trying to offset is unmatured, and setoff would not generally be

  allowed.

           3. Texas’ right to setoff does not apply because there is no proof the Debtors are
              insolvent.

           As noted by the 5th Circuit in Elizarraras v. Bank of El Paso, “a setoff may only be used

  against a matured debt unless the debtor is insolvent in which case the bank can set off against an

  unmatured claim.”26 Under the Bankruptcy Code a person is insolvent when “the sum of such

  entity’s debts is greater than all of such entity’s property.”27 Although the Bankruptcy Code

  contains a presumption of insolvency, that presumption only applies to preferential transfers.28

  And there are cases in the chapter 11 context holding that bankruptcy filings are not limited to

  insolvent debtors.29 There is thus no statutory or other basis for presuming the Debtors are

  insolvent simply because they filed for bankruptcy. Furthermore, the Credit Union has not

  proven the Debtors are insolvent; the Court has no properly admitted evidence to support such a

  finding.30 More importantly, the Debtors have received a discharge. Although that discharge


           26
               Elizarraras v. Bank of El Paso 631 F.2d 366, 371 (5th Cir. 1980) (surveying Texas cases discussing the
  right to setoff as applied to matured and unmatured debt and rejecting the notion of a blanket rule which would
  allow creditors to set off any contingent debt).
            27
               11 U.S.C. §101(32).
            28
               11 U.S.C. §547(f): “for the purposes of this section, the debtor is presumed to have been insolvent on
  and during the 90 days immediately preceding the date of the filing of the petition.” (emphasis added)
            29
               See, e.g., In re Gen. Growth Properties, Inc., 409 B.R. 43, 61 (Bankr. S.D.N.Y. 2009) (“It is well
  established that the Bankruptcy Code does not require that a debtor be insolvent prior to filing.”); Marshall v.
  Marshall (In re Marshall), 403 B.R. 668, 685 (C.D. Cal. 2009) (“As a statutory matter, precedent in this and other
  circuits makes abundantly clear that the Bankruptcy Code has no insolvency requirement.”).
            30
               For the first time at the hearing, the Credit Union argued that the Debtors defaulted, triggering the setoff
  right, because they were insolvent pre-bankruptcy. As support for this argument, the Credit Union referenced the
  schedules of assets and liabilities, a garnishment order, and other creditors’ judgments against the Debtors. The
  Credit Union did not raise this argument in its Motion for Relief from Stay [ECF No. 6] and cites no supporting
  authority. Moreover, the Credit Union introduced no exhibits at the hearing and did not ask the Court to take judicial
  notice of the schedules. Although the schedules do support a finding of insolvency, for the sake of procedural
  fairness the Court will not take notice because the Debtors were not made aware of a request for judicial notice at
  the hearing when the Debtors had the chance to address the issue. See Fed. R. Evid. 201(e). Later, in its Post-Trial
  Brief [ECF No. 18, para. 2] the Credit Union simply says, “The Debtors have admitted that they were insolvent prior

                                                             6
19-70114-tmd Doc#45 Filed 06/23/20 Entered 06/23/20 15:34:19 Main Document Pg 7 of 7




  does not apply to the Credit Union debt, it does operate to wipe out the Debtor’s other unsecured

  debts. On this basis, the Court finds that the Credit Union does not have an exercisable right to

  setoff.

            D. The Credit Union does not have a right to setoff because there are no defaults
            under the contract.

            At present, there are no defaults triggering a right to setoff. Originally, when the Debtors

  filed for bankruptcy, they were in default under the agreement, and remained in default as long

  as the Debtors were in bankruptcy. Yet section 553 shielded the Credit Union from acting on

  their contractual right to setoff because the Debtors were current on their payments and there was

  no pre-petition default. Under the pre-petition contract, the default was triggered by the act of

  filing for bankruptcy, which is post-petition. Once the Debtors received their discharge and

  emerged from bankruptcy, they were no longer protected by section 553. But their discharge also

  cured the default of filing bankruptcy. As of now, there is no default to trigger the Credit Union’s

  right to setoff.

  IV.       CONCLUSION

            The Motion should be denied.




  to filing for bankruptcy.” Again, no support was given. At the hearing the Debtors suggested they were insolvent but
  only as a result of their bankruptcy filing. As discussed above, merely filing for bankruptcy does not trigger the
  presumption of insolvency.


                                                           7
